COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-17-00406-CR


Jacob Nathaniel Long                      §    From Criminal District Court No. 2

                                          §    of Tarrant County (1472619D)

v.                                        §    July 26, 2018

                                          §    Opinion by Justice Meier

The State of Texas                        §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment as to count one but no error in the

trial court’s judgment as to count two. The judgment as to count one is modified

to delete the $629 in court costs. It is ordered that the judgment of the trial court

as to count one is affirmed as modified. It is ordered that the judgment of the trial

court as to count two is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Bill Meier
                                          Justice Bill Meier